DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziebol et al. (US 2013/0204231 A1).
With regard to claim 1, Zeibol discloses A device for delivering an antimicrobial composition into an infusion device, the devoce comprising: a male connector (Fig. 4b, element 120) having a male tapered surface ([0171] element 131), the male connector having: i) a distal tip having a distal end (located at the tip of element 133); ii) the distal tip having a recess surface (see Fig below) proximal to the distal end, wherein the recess surface is radially inward of a line of taper extending along (see Fig below), and distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector (see Fig below); and iii) a water-soluble antimicrobial composition positioned on the recess surface ([0163]).


    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale


	With regard to claim 2, Zeibol discloses the male connector further comprising a tapered surface distal edge proximal to the distal tip of the male connector (see Fig above), the tapered surface distal edge being at the distal most end of the male tapered surface.

	With regard to claim 3, Zeibol discloses wherein the tapered surface distal edge is proximal to at least part of the recess surface in the male connector (See Fig above).

With regard to claim 4, Zeibol discloses wherein the tapered surface distal edge has an inner diameter, the distal tip has an outer diameter, and the inner diameter of the tapered surface distal edge is greater than the outer diameter of the distal tip (see Fig above).
With regard to claim 5, Zeibol discloses the tapered surface distal edge defines a portion of the recess (see Fig. above).
With regard to claim 7, Zeibol discloses wherein the antimicrobial composition comprises chlorhexidine ([0065]).
	With regard to claim 12, Zeibol discloses wherein the first taper angle being equal to a second taper angle of the recess surface relative to the central longitudinal axis (see Fig above).
	With regard to claim 13, Zeibol discloses further comprising a proximal trap (see the space where the female tapered surface gets larger (towards element 131) creating a larger cavity space forming a proximal trap).
	With regard to claim 14, Zeibol discloses wherein a portion of the water-soluble antimicrobial composition is contained within the proximal trap (the whole elongate member 133 is coated with the antimicrobial, therefore because a part of the elongate member is within the proximal trap, the antimicrobial would be contained within the proximal trap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziebol et al. (US 2013/0204231 A1) in view of Burkholz (US 201/0228775 A1). 
With regard to claim 6, Zeibol discloses the claimed invention except for a fluid flow channel through the male connector.
	Burkholz teaches a similar connector having a male connector (30) and a female connector (40), the device being able to be coated with antimicrobial ([0037]). The male connector has a flow through channel (36) in fluid communication with the catheter. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048]).

	With regard to claim 8-11, Zeibol discloses the claimed invention except for the blades. 
Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. Each of the blades would necessarily have a blade surface. Further Burkholz teaches the blades run parallel to the central longitudinal axis (Fig. 5, element 138). These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. If added, because the microbial composition is placed within the recess, it would follow that the water-soluble antimicrobial composition would also flow onto the blade surfaces as the solution would not discriminate which surfaces it would be located on.  
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
With regard to claim 15, Zeibol discloses A device for delivering an antimicrobial composition into an infusion device, the device comprising:  Page 4 of 9Preliminary Amendment Serial Number: 16/404,378 a male connector having a male tapered surface into a female connector of the infusion device connector (Fig. 4b, element 120) (see Fig above), the female connector having a female tapered surface (see Fig above), such that the male tapered surface engages the female tapered surface to form a fluid-tight seal ([0115]), the male connector having: i) a conical taper defined in part by the male tapered surface ([0171] element 131); ii) the distal tip having a distal end face and a recess surface (see Fig. above) proximal to the distal end face of the male connector, the recess surface residing inside the conical taper; iii) a tapered surface distal edge (see Fig. above) proximal to the distal end face tip, the tapered surface distal edge having an outer diameter greater than the outer diameter of the distal tip; and v) a water-soluble antimicrobial composition positioned on the recess surface ([0163]); wherein upon insertion of the male connector into the female connector, an annular cavity is formed between the recess surface and the female tapered surface of the female connector ([0067], [0083], [0099], See Fig above)), and a fluid inside the infusion device at least partially fills the annular cavity, and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity ([0065], [0066], [0083]); wherein a proximal portion of the annular cavity is configured to collect microbes ([0104]).
	However, Zeibol does not disclose a fluid flow channel through the male connector.
	Burkholz teaches  a similar connector having a male connector (30) and a female connector (40), the device being able to be coated with antimicrobial ([0037]). The male connector has a flow through channel (36) in fluid communication with the catheter. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048]).
	With regard to claim 16, Zeibol discloses wherein the annular cavity defines an annular volume between the male connector and the female connector, and wherein a portion of the antimicrobial composition dissolves into the fluid and forms a chlorhexidine precipitate on a portion of the tapered female surface ([0065], [0066]).
With regard to claim 17, Zeibol discloses the claimed invention except for blades. 
	Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
With regard to claim 18, Zeibol discloses A device for delivering an antimicrobial composition into an infusion device, the device comprising:  Page 4 of 9Preliminary Amendment Serial Number: 16/404,378 a male connector having a male tapered surface into a female connector of the infusion device connector (Fig. 4b, element 120) (see Fig above), the female connector having a female tapered surface (see Fig above), such that the male tapered surface engages the female tapered surface to form a fluid-tight seal ([0115]), the male connector having: i) a conical taper defined in part by the male tapered surface ([0171] element 131); ii) a distal tip having an outer diameter that is less than 95 percent of an inner diameter of the female tapered surface at a point radially outward of the distal tip (see Fig above, the female taper section has a much larger diameter than that of the distal tip such that it would be less than 95 percent);  iii) the distal tip having a distal end face and a recess surface (see Fig. above) proximal to the distal end face of the male connector, the recess surface residing inside the conical taper; and v) a water-soluble antimicrobial composition positioned on the recess surface ([0163]); wherein upon insertion of the male connector into the female connector, an annular cavity is formed between the recess surface and the female tapered surface of the female connector ([0067], [0083], [0099], See Fig above)), and a fluid inside the infusion device at least partially fills the annular cavity, and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity ([0065], [0066], [0083]); wherein a proximal portion of the annular cavity is configured to collect microbes ([0104]).
	However, Zeibol does not disclose a fluid flow channel through the male connector.
	Burkholz teaches  a similar connector having a male connector (30) and a female connector (40), the device being able to be coated with antimicrobial ([0037]). The male connector has a flow through channel (36) in fluid communication with the catheter. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048]).
	With regard to claim 19, Zeibol discloses further comprising a proximal trap (see the space where the female tapered surface gets larger (towards element 131) creating a larger cavity space forming a proximal trap).
	With regard to claim 20, Zeibol discloses the claimed invention except for blades. 
	Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
Conclusion


















--------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13, 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziebol et al. (US 2013/0204231 A1) in view of Burkholz (US 201/0228775 A1). 
	With regard to claim 6, Zeibol discloses the claimed invention except for a fluid flow channel through the male connector.
	Burkholz teaches a similar connector having a male connector (30) and a female connector (40), the device being able to be coated with antimicrobial ([0037]). The male connector has a flow through channel (36) in fluid communication with the catheter. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048]).
	With regard to claim 13, Zeibol discloses the claimed invention except for the blades. 
Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
With regard to claim 18, Zeibol discloses A method for delivering an antimicrobial composition into an infusion device, the method comprising:  Page 4 of 9Preliminary Amendment Serial Number: 16/404,378 Docket No.: 186.0009USU1inserting a male connector having a male tapered surface into a female connector of the infusion device connector (Fig. 4b, element 120) (see Fig above), the female connector having a female tapered surface (see Fig above), such that the male tapered surface engages the female tapered surface to form a fluid-tight seal ([0115]), the male connector having: i) a conical taper defined in part by the male tapered surface ([0171] element 131); ii) a distal tip having an outer diameter that is less than 95 percent of an inner diameter of the female tapered surface at a point radially outward of the distal tip (see Fig above, the female taper section has a much larger diameter than that of the distal tip such that it would be less than 95 percent); iii) the distal tip having a distal end face and a recess surface (see Fig. above) proximal to the distal end face of the male connector, the recess surface residing inside the conical taper; iv) a tapered surface distal edge (see Fig. above) proximal to the distal end face tip, the tapered surface distal edge having an outer diameter greater than the outer diameter of the distal tip; and vi) a water-soluble antimicrobial composition positioned on the recess surface ([0163]); wherein upon insertion of the male connector into the female connector, an annular cavity is formed between the recess surface and the female tapered surface of the female connector ([0067], [0083], [0099], See Fig above)), and a fluid inside the infusion device at least partially fills the annular cavity, and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity ([0065], [0066], [0083]); wherein a proximal portion of the annular cavity is configured to collect microbes ([0104]).
	However, Zeibol does not disclose a fluid flow channel through the male connector.
	Burkholz teaches  a similar connector having a male connector (30) and a female connector (40), the device being able to be coated with antimicrobial ([0037]). The male connector has a flow through channel (36) in fluid communication with the catheter. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048]).
	With regard to claim 19, Zeibol discloses wherein the annular cavity defines an annular volume between the male connector and the female connector, and wherein a portion of the antimicrobial composition dissolves into the fluid and forms a chlorhexidine precipitate on a portion of the tapered female surface ([0065], [0066]).
	With regard to claim 20, Zeibol discloses the claimed invention except for blades. 
	Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
	With regard to claim 21, Zeibol discloses A method for delivering an antimicrobial composition into an infusion device, the method comprising:  Page 4 of 9Preliminary Amendment Serial Number: 16/404,378 Docket No.: 186.0009USU1inserting a male connector having a male tapered surface into a female connector of the infusion device connector (Fig. 4b, element 120) (see Fig above), the female connector having a female tapered surface (see Fig above), such that the male tapered surface engages the female tapered surface to form a fluid-tight seal ([0115]), the male connector having: i) a conical taper defined in part by the male tapered surface ([0171] element 131); ii) a distal tip having an outer diameter that is less than 95 percent of an inner diameter of the female tapered surface at a point radially outward of the distal tip (see Fig above, the female taper section has a much larger diameter than that of the distal tip such that it would be less than 95 percent); iii) the distal tip having a distal end face and a recess surface (see Fig. above) proximal to the distal end face of the male connector, the recess surface residing inside the conical taper; iv) a tapered surface distal edge (see Fig. above) proximal to the distal end face tip, the tapered surface distal edge having an outer diameter greater than the outer diameter of the distal tip; and vi) a water-soluble antimicrobial composition positioned on the recess surface ([0163]); wherein upon insertion of the male connector into the female connector, an annular cavity is formed between the recess surface and the female tapered surface of the female connector ([0067], [0083], [0099], See Fig above)), and a fluid inside the infusion device at least partially fills the annular cavity, and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity ([0065], [0066], [0083]); wherein a proximal portion of the annular cavity is configured to collect microbes ([0104]), the distal end of the annular cavity is in fluid communication with a fluid lumen of the infusion device (182), and the width of the annular cavity is less than 50 percent of the length of the annular cavity (see Fig above, the cavity is at least twice as long as the width); and wherein a fluid inside the infusion device at least partially fills the annular cavity, and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity ([0065], [0066], [0083]).
	With regard to claim 22, Zeibol discloses further comprising a proximal trap (see the space where the female tapered surface gets larger (towards element 131) creating a larger cavity space forming a proximal trap).
	With regard to claim 23, Zeibol discloses the claimed invention except for blades. 
	Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
	With regard to claim 24, Zeibol discloses wherein the annular cavity defines an annular volume between the male connector and the female connector, and wherein a portion of the antimicrobial composition dissolves into the fluid and forms a chlorhexidine precipitate on a portion of the tapered female surface ([0065], [0066]).
	With regard to claim 25, Zeibol discloses A method for delivering an antimicrobial composition into a medical tube having a female connector with a female tapered surface, the method comprising: inserting a male connector into the female connector such that a male tapered surface of the male connector mates with the female tapered surface (Fig. 4b, element 120) (see Fig above), wherein the male connector includes: i) an end face (At the distal end of the distal tip of Fig above), ii) a radially-outward-facing recess surface (see Fig above) proximal to the end face and radially inward of a line of taper extending along, and distal of, the male tapered surface (see Fig above) at a first taper angle relative to a central longitudinal axis of the male connector, and iv) a water-soluble antimicrobial composition on the recess surface, wherein upon insertion of the male connector into the female connector, a cavity is defined by the recess surface and the female tapered surface; and upon inserting the male connector into the female connector, a fluid at least partially filling the cavity disperses at least a portion of the antimicrobial composition within the fluid in the cavity ([0067], [0083], [0099], See Fig above), [0163]).
	With regard to claim 26, Zeibol discloses the male connector further comprising a tapered surface distal edge proximal to the distal tip of the male connector (see Fig above), the tapered surface distal edge being at the distal most end of the male tapered surface.
	With regard to claim 27, Zeibol discloses wherein the tapered surface distal edge is proximal to at least part of the recess surface in the male connector (See Fig above).
	With regard to claim 28, Zeibol discloses further comprising a proximal trap (see the space where the female tapered surface gets larger (towards element 131) creating a larger cavity space forming a proximal trap).
	With regard to claim 29, Zeibol discloses the claimed invention except for blades. 
	Burkholz teaches a plurality of blades (Fig. 5, element 138) extend radially outward from the surface into the annular cavity to at least partially divide the annular cavity. These blades of Burkholz could be added to the male portion of Zeibol to divide the recessed area. 
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057]). 
	With regard to claim 30, Zeibol discloses wherein the annular cavity defines an annular volume between the male connector and the female connector, and wherein a portion of the antimicrobial composition dissolves into the fluid and forms a chlorhexidine precipitate on a portion of the tapered female surface ([0065], [0066]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziebol et al. (US 2013/0204231 A1).
With regard to claim 12, Zeibol discloses the claimed invention including a volume displacement ([0076], [0122], [0142]). 
However, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the elongate member and tapered surfaces to alter the overall size of the cavity in order to create an annular volume between 1 and 10 micro liters in volume. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783